Citation Nr: 1753122	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-33 383 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a low back disability, including as secondary to service-connected pleurisy.

4. Entitlement to a rating in excess of 10 percent for service-connected pleurisy, right chest, secondary to pulmonary embolus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a video-conference board hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  A transcript is of record. 

In March 2015 and February 2016, the Board remanded this issue for further development, including for the provision of VA examinations and addendum opinions.  That development having been addressed, the case has since returned to the Board.

The issues of entitlement to service connection for a low back disability, including as secondary to service-connected pleurisy, and entitlement to a rating in excess of 10 percent for service-connected pleurisy, right chest, secondary to pulmonary embolus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's tinnitus did not have its clinical onset during active service and is not related to any incident of service.

2. The Veteran's bilateral hearing loss did not have its clinical onset during active service and is not related to any incident of service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for tinnitus are not satisfied. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2017).

2. The criteria for entitlement to service connection for bilateral hearing loss are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection will generally be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To grant service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus as organic diseases of the nervous system, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Fountain v. McDonald, 27 Vet. App. 258   (2015). To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms. Fountain, 27 Vet. at 263-64. When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection. Walker, 708 F.3d at 1338-39. Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes). 38 C.F.R. § 3.303(b).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  

The Veteran asserts that his hearing loss and tinnitus are related to in-service noise exposure.  He asserts that he had in-service noise exposure from naval guns, helicopters, ship engines, carpentry tools, and power tools without hearing protection.  See April 2007 VA C&P Examination Report; November 2014 Board Hearing.  The Veteran's reported exposure to noise exposure is accepted based on the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a). 

The Board finds that the Veteran has a current diagnosis of tinnitus and bilateral hearing loss.  The April 2007 and January 2017 VA examination reports reflect audiometric findings establishing the presence of a current hearing loss disability in both ears and the Veteran has reported that he has ringing in his ears.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board finds that the Veteran's tinnitus and hearing loss were not chronic in service.  His service treatment records are silent as to complaints and treatment related to tinnitus or hearing loss.  In the May 1964 entrance exam, a clinical evaluation of the Veteran's ears was normal and tinnitus was not noted.  Upon separation in September 1967, the Veteran was provided a whisper test which rated the Veteran's hearing as normal.  Because hearing loss and tinnitus were not noted during service and did not manifest to a compensable degree within one year of service separation, service connection may not be granted on a presumptive basis, or based on chronicity or continuity of symptoms.  See 38 C.F.R. §§ 3.303(b), 3.307; Fountain, 27 Vet. at 263-64.  Further, the evidence demonstrates that symptoms of hearing loss and tinnitus have not been continuous since service separation and did not manifest within one year of service separation.  As described in more detail below, the Veteran's statements regarding the onset of symptoms have been inconsistent, and therefore, not credible. 

At his November 2014 Board Hearing, the Veteran reported an onset of symptoms in 1980.  See November 2014 Board Hearing.  However, his spouse reported that she noticed a problem with his hearing in 1975.  Id.  In an April 2007 VA examination report, the Veteran reported that his tinnitus and hearing loss began in the 1980's however the examiner also noted that during a VA C&P Examination in 2000, the Veteran reported having difficulty hearing for 5 years.  The examiner found that in his post-service occupation, the Veteran was exposed to factory/plant noise, carpentry tools, power tools, chainsaw, power lawn mower, farm equipment, and weed eater but had hearing protection.  See April 2007 VA C&P Examination Report.  See also generally November 2014 Board Hearing.  In his opinion, the examiner found the Veteran's hearing loss and tinnitus were not related to his service as the symptoms did not begin until 13 years after service. 

The Veteran was afforded another VA C&P Examination Report in March 2016.  At the examination, the Veteran reported that his hearing symptomatology began in 1975 and gradually worsened in 1976.  The examiner found the Veteran's hearing loss and tinnitus were not related to service as nine years had elapsed between service and an onset of symptoms.  As rationale, the examiner cited to a hearing loss and tinnitus medical study by The Institute of Medicine Study (2005).  It determined "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur".

The Veteran also received a VA C&P Examination Report in January 2017.  At that examination, the Veteran reported an onset of symptoms in 1982.  This examiner found the Veteran's symptoms occurred 15 years after service and also cited to The Institute of Medicine Study (2005).  In addition, the examiner cited to medical literature, which tested the hearing of soldiers in infantry, armor, and artillery and found that "time in service, not combat history, was the most important contributing factor to the incidence of hearing loss.  See Walden et al. (1971 and 1975).  Members typically did not develop hearing loss until time in service was greater than 7.5 years in infantry units, greater than 12.5 years in armor units, and greater than 7.5 years in artillery units".  Id.  The examiner found that the Veteran's 29.5 years working as a machine operator in his civilian employment more likely caused his hearing loss than his less than 3.5 years in service.  The examiner also cited to the IOM (2005) study on tinnitus which mentions that "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.  A more complete understanding of the mechanisms by which tinnitus is generated will be needed before the existence of delayed onset of noise-induced tinnitus can be confirmed or rejected."  The examiner concluded that tinnitus is known to have a noticeable onset immediately or soon after an incident, however as the Veteran reported an onset many years after service, its etiology is likely not military service. 

The preponderance of the evidence weighs against a link or medical nexus between the Veteran's current hearing loss and tinnitus and his in-service noise exposure. The Board finds the March 2016 and January 2017 VA examination reports to be highly probative as to whether the Veteran's currently diagnosed tinnitus and hearing loss are related to service.  The examiners interviewed the Veteran, discussed the medical evidence and the Veteran's history in detail, performed audiological examinations, and provided opinions supported by well-reasoned rationales.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

These VA medical opinions carry more probative weight than the Veteran's statements that his hearing loss and tinnitus were caused by noise exposure during active service. In contrast to the examiners, the Veteran does not have a medical background and thus is considered a lay person in the field of medicine. Moreover, the VA examiners provided explanations for the conclusions reached, while the Veteran's assertion that his hearing loss and tinnitus are related to in-service noise exposure is unsupported. Accordingly, the objective opinions of the VA examiners outweigh the Veteran's lay statements on this issue. See King v. Shinseki, 700 F.3d 1339, 1345   (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997).

For these reasons, and based on the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of relationship between the Veteran's tinnitus and hearing loss and any incident of service.  The Board finds that a preponderance of the evidence weighs against the claims.  Accordingly, the benefit of the doubt doctrine does not apply and the claims for service connection for tinnitus and bilateral hearing loss are denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied

Entitlement to service connection for tinnitus is denied


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

In the February 2016 Board remand, the Board instructed that a VA medical opinion must be obtained as to whether the Veteran's low back disability was aggravated or permanently worsened by his service-connected pleurisy.  The March 2016 VA examination and August 2017 addendum medical opinion failed to address whether the Veteran's lower back disability was aggravated by his pleurisy disability.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance not strict compliance, with the terms of a Court or Board remand).  Accordingly, the case must again be remanded for a new medical opinion.  Further, as the case is being remanded, the Veteran's updated VA treatment records should also be obtained.

With respect the claim for an increased rating for pleurisy, the Veteran underwent a VA respiratory examination in October 2017.  This was subsequent to the most recent supplemental statement of the case (SSOC) issued in September 2017 and within 90 days of the transfer of the Veteran's case to the Board.  See SSOC, dated September 11, 2017, and Letter from the Board to the Veteran, dated September 28, 2017.  Therefore, a remand is required for the issuance of another SSOC.

Accordingly, the case is REMANDED for the following action:

1. Add to the claims file any outstanding VA treatment records.

2. Next, schedule the Veteran for a VA orthopedic examination for his low back. The examiner must review the Veteran's claims folder/electronic file, including this Remand. 

The examiner must identify all low back disorders found to be present.  Then, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current disability characterized by lower back pain was either (i) caused by, or (ii) aggravated, or permanently worsened, by the Veteran's service-connected pleurisy, right chest, residual of pulmonary embolus.

In providing the opinion, the examiner must address the Veteran's reports that a physician at the Diagnostic Clinic of Houston told him his lower back pain (right flank pain) was associated with his pulmonary disability.  See Transcript of Record at 8; see also August 1994 Substantive Appeal (reporting that a physician at Diagnostic Clinic of Houston had related this right-sided back pain to his pulmonary disability). 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached. If any medical literature is used, please provide a citation.

3. Then, review the report provided by the VA examiner. If it does not adequately respond to the above directives, it must be returned to the examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claims. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


